Citation Nr: 0504527	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Basically, it is alleged that the veteran has loss of use of 
both lower extremities secondary to her service-connected 
disabilities of the hips, knees, and feet and, hence, is 
entitled to specially adapted housing under 38 U.S.C.A. 
§ 2101(a).  A certificate of eligibility for assistance in 
acquiring specially adapted housing may be awarded to a 
veteran who served on active duty after April 20, 1898, and 
is receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 
3.809(a), (b) (2004).  The term "preclude locomotion" means 
the necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2004).

As the veteran's representative points out in its September 
2004 informal hearing presentation, the veteran last 
underwent a VA examination in April 2001.  Further, in her 
October 2003 substantive appeal, the veteran stated that she 
was unable to "get around" without the aid of a cane.  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. 
App. 400, 408 (1997) (requiring a new examination where the 
claimant asserts that a disability has increased in severity 
since the time of the last VA examination).  The veteran 
should be provided a current VA examination.

Additionally, in her October 2003 substantive appeal, the 
veteran requested that the RO obtain her VA treatment 
records.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  Such records have not been obtained since 
September 2002.  Current records of VA treatment of the 
veteran should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on her part.

1.  Obtain VA records of treatment of the 
veteran at the VA Medical Center in 
Mountain Home, Tennessee, from September 
2002 to the present.  All records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.

2.  Provide a VA orthopedic examination 
to evaluate the effect of the veteran's 
service-connected disabilities of her 
hips, knees, and feet.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner should offer an opinion as 
to whether the veteran has the loss of 
use of both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
(The veteran is service-connected for 
bilateral foot, knee, and hip 
disabilities.)

The term "preclude locomotion" means 
the necessity for regular and constant 
use of a wheelchair, braces, crutches, or 
canes as a normal mode of locomotion 
although occasional locomotion by other 
methods may be possible.

3.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and her 
representative and give them the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

